Thompson, J.
(concurring) —I concur in reversing the judgment in this case, though I am not clear that we should not remand the cause. I place my concurrence in the reversal on the ground that I see no evidence of negligence on the part of the defendant, and not on the ground that the record discloses contributory negligence on the part of the plaintiff. Undoubtedly the record raises a conclusive inference of contributory negligence on the part of the plaintiff, and shows that he was riding where he was when he received the hurt, in violation of a reasonable and known rule of the company, intended for his safety. But, under the latest decisions of the supreme court, if, notwithstanding his negligence in thus exposing himself to possible injury, the defend-' ant’s servants in charge of its switch engine saw his exposed position or might have seen it by-the exercise of ordinary care, in time to have averted the injury by giving him warning, checking their speed and thus reducing the force of the impact or otherwise, and failed to do so, the defendant would be liable, — but *439only on the condition that they were guilty of negligence in doing what they did. I do not find in the record any evidence that they were so guilty of negligence. I quite concur in the opinion of the court that the mere happening of the accident under the circumstances under which it took place was not of itself evidence of negligence. The record shows that the shock, which threw the plaintiff from the position where he was seated, was not unusual, and it indicates that the defendant’s servants in charge of its switch engines proceeded in the matter of making the coupling in the ordinary and usual way. I do not gather anything from the evidence tending to the conclusion that, if they had observed the plaintiff in the position where he was seated, they would have been guilty of a want of ordinary or usual care in doing what they did. It does not appear that the slight shock which the caboose received from the switch engine would ordinarily throw a man down, seated as the plaintiff was. The case is entirely different from the case where a trespasser upon a railway track is run over, and killed or injured. In such a case any contact between him and the engine must inevitably lead to his hurt. But here it did not at all follow as a question of probability that the plaintiff, in his situation, would be hurt by what the engineer was about to do.